DETAILED ACTION 
The present application, filed on 6/4/2021, is being examined under the AIA  first inventor to file provisions. 

	The prosecution of this application has been transferred to a different examiner. 

The following is a second non-final Office Action in response to Applicant’s amendments filed on 1/6/2022. 

Overall, Claims 1-14 are pending and have been considered below.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the first node configured to” in claim 1, claim 7 and claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner notes that for the disclosed element “the first node configured to” there is sufficient structure or algorithms in the specification or drawings, which shows that Applicant had possession of the disclosure at the time of filing and these claim elements are not indefinite. (see MPEP 2181 IV)


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 7 and Claim 13 and the therefrom dependent claims are directed respectively to a system. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: receive a signed purchase transaction for the purchase transaction from the partner merchant; receive, from a second node of the plurality of nodes and from a loyalty program provider, a signed publication of the signed purchase transaction; issue loyalty points for the purchase transaction to a partner merchant loyalty account; issue the loyalty points to an account associated with the normalized loyalty program account identifier; send to a third node of the plurality of nodes, instructions to debit a partner merchant cash account for the loyalty points; send the third node instructions to credit a loyalty program provider cash account for the loyalty points. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing loyalty points. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: receive, from a partner merchant, a purchase transaction for a good or service and an identifier for a customer loyalty program account with the partner merchant; identify a normalized loyalty program account identifier associated with the identifier for the customer loyalty program account with the partner merchant; confirm that the normalized loyalty program account identifier is valid; send authorization for the purchase transaction to the partner merchant. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea,. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: a plurality of nodes; a cryptographically-secure distributed ledger; a partner merchant. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. a computer are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: receive, from a partner merchant, a purchase transaction for a good or service and an identifier for a customer loyalty program account with the partner merchant; identify a normalized loyalty program account identifier associated with the identifier for the customer loyalty program account with the partner merchant; confirm that the normalized loyalty program account identifier is valid; send authorization for the purchase transaction to the partner merchant. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea,. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: a plurality of nodes; a cryptographically-secure distributed ledger; a partner merchant. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: a computer. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

Claim 7 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: receive a signed redemption transaction for the redemption transaction from the partner merchant; write the signed redemption transaction; receive, from a second node of the plurality of nodes and from a loyalty program provider, a signed publication of the signed redemption transaction; debit loyalty points for the redemption transaction from a partner merchant loyalty account maintained on the cryptographically-secure distributed ledger; debit the loyalty points from an account associated with the normalized loyalty program account identifier; send to a third node, instructions to credit a partner merchant cash account for the loyalty points; send the third node instructions to debit a loyalty program provider cash account for the loyalty points. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing loyalty points. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: receive, from a partner merchant, a redemption transaction for a good or service; identify a normalized loyalty program account identifier associated with the identifier for the customer loyalty program account with the partner merchant; confirm that the normalized loyalty program account identifier is valid; send authorization for the redemption transaction to the partner merchant. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea,. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: a plurality of nodes; a cryptographically-secure distributed ledger; a partner merchant. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. a computer are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: receive, from a partner merchant, a redemption transaction for a good or service; identify a normalized loyalty program account identifier associated with the identifier for the customer loyalty program account with the partner merchant; confirm that the normalized loyalty program account identifier is valid; send authorization for the redemption transaction to the partner merchant. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea,. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: a plurality of nodes; a cryptographically-secure distributed ledger; a partner merchant. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: a computer. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.

Claim 13 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: receive a signed transfer from the customer service interface; receive from a second node associated with a loyalty program provider, a signed publication of the signed transfer; debit loyalty points from the first customer loyalty account; credit loyalty points to the second customer loyalty account. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at transferring loyalty points between customers. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: receive, from a customer service interface, a loyalty point transfer request from a first customer loyalty program account to a second customer loyalty program account; identify a first normalized loyalty program account identifier associated with the first customer loyalty program account and a second normalized loyalty program account identifier associated with the second customer loyalty program account; confirm that the first normalized loyalty program account identifier and the second normalized loyalty program account identifier are valid. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea,. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: a plurality of nodes; a cryptographically-secure distributed ledger. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. a computer are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: receive, from a customer service interface, a loyalty point transfer request from a first customer loyalty program account to a second customer loyalty program account; identify a first normalized loyalty program account identifier associated with the first customer loyalty program account and a second normalized loyalty program account identifier associated with the second customer loyalty program account; confirm that the first normalized loyalty program account identifier and the second normalized loyalty program account identifier are valid. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea,. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: a plurality of nodes; a cryptographically-secure distributed ledger. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: a computer. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 (which is repeated in Claim 8) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: apply a rate to covert the loyalty points to a cash amount. When considered individually, these additional claim elements represent conversion claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (see MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
Dependent Claim 5 (which is repeated in Claim 11) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: identifies the normalized loyalty program account identifier. When considered individually, these additional claim elements are comparable to “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 14 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: identifies the first normalized loyalty program account identifier and the second normalized loyalty program account identifier. When considered individually, these additional claim elements are comparable to “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claims 3-4, 6 (which are repeated in Claims 9-10, 12 respectively) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: a dynamic rate; the purchase transaction; the immutable data objects. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1 and [0035]-[0039], including among others: financial institution; merchant; partner merchant; loyalty program provider; distributed ledger. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-14 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ortiz et al (US 2019/0073666), in view of Doney et al (US 2021/0377045), in further view of Chan et al (US 2019/0108543).  
Regarding Claim 1 – Ortiz discloses: A system, comprising: a distributed ledger network comprising: {see at least [0068] The node computing devices each manage a plurality of distributed ledgers …}    
	a plurality of nodes, each node comprising a computer associated with an entity; and {see at least [0067] … that includes a plurality of node computing devices, each having a communication link established with at least one other node computing device of the plurality of node computing devices; [0130]; [0133]}    
	a cryptographically-secure distributed ledger storing a plurality of immutable data objects; {see at least [0068] … that are cryptographically linked together and propagated …; [0092] These sequential entries are cryptographically linked together}   
wherein: 
	a first node of the plurality of nodes is configured to receive, from a partner merchant, a purchase transaction for a good or service and … {see at least [0069] … transaction devices operatively linked to the corresponding node computing device, the electronic instructions including at least data transmissions representative of an electronic transaction; [0134] based on provided information, such as (i) a transaction amount, (ii) a transaction type, (iii) an originating account identifier, (iv) a counterparty account identifier, and (v) a merchant identifier” [0167] “The merchant may be set up such that the merchant’s payment terminals and/or the merchant is a node maintaining a distributed ledger. The merchant’s payment terminal may receive payment from the user’s preferred payment method”; [0133-0135]} … an identifier for a customer loyalty program account with the partner merchant; {see at least  [0139] “Data payloads of the sequential entries can be generated or encapsulated based on provided information, such as (i) a transaction amount, (ii) a transaction type, (iii) an originating account identifier, (iv) a counterparty account identifier, and (v) a merchant identifier”}   
	the first node is configured to identify a normalized loyalty program account identifier associated with the identifier for the customer loyalty program account with the partner merchant; {see at least [0277] merchant has integrated the Blockchain connector with its own loyalty applications, to ensure client validation, debit or credit operations for client loyalty account, and the client has been registered with the merchant, and there exists a mapping between the client's “From Merchant” and “To Merchant” loyalty accounts that is already in place; and the client is authenticated with the “From Merchant” loyalty application; [0277] “client has been registered with merchant}   
	the first node is configured to confirm that the normalized loyalty program account identifier is valid; {see at least [0169] participants have valid rewards accounts; fig3, rc304a-rc304e, [0154] determine whether participants have valid reward accounts; [0277] ensure validity}   
	the first node is configured to send authorization for the purchase transaction to the partner merchant; {see at least [0100] proper authorization is obtained in relation to the transaction (reads on purchase transaction has been authorized); [0064] used to validate and verify transactions/activities that relate to a loyalty reward program (reads on transactions that have been previously authorized)}   
	wherein the partner merchant is configured to issue the loyalty points to an account associated with the normalized loyalty program account identifier; {see at least fig3, rc304a-rc304e, [0153] when a customer makes a transaction and the merchant wishes to provide reward points to the customer, the merchant may record a transaction wherein the merchant's balance is debited and the customer's balance is credited; fig6, rc600, [0166] client earns points while buying; rc1.4 earn reward currency}   
	the first node is configured to send to a third node of the plurality of nodes, instructions to debit a partner merchant cash account for the loyalty points; and {see at least [0153]-[0154] when a customer makes a transaction and the merchant wishes to provide reward points to the customer, the merchant may record a transaction wherein the merchant's balance is debited and the customer's balance is credited; debiting a merchant’s account; [0266] debiting a and crediting client and merchant accounts; [0276]-[0277] merchant loyalty application … conducting both a debit transaction and a credit transaction to various merchant loyalty applications by way of a transaction that is facilitated across the blockchain; activities on the blockchain and updated ledgers initiate both the debit and credit processes.}   
	the first node is configured to send the third node instructions to credit a loyalty program provider cash account for the loyalty points. {see at least [0266] debiting a and crediting client and merchant accounts; [0276]-[0277] merchant loyalty application … conducting both a debit transaction and a credit transaction to various merchant loyalty applications by way of a transaction that is facilitated across the blockchain; activities on the blockchain and updated ledgers initiate both the debit and credit processes.}   

Ortiz does not disclose, however, Doney discloses:  
	the first node is configured to receive a signed purchase transaction for the purchase transaction from the partner merchant; {see at least [0079] signed transaction}  
	the first node is configured to receive, from a second node of the plurality of nodes and from a loyalty program provider, a signed publication of the signed purchase transaction; {see at least [0079] published signed transaction}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ortiz to include the elements of Doney.  One would have been motivated to do so, in order to validate the transaction for the distributed ledger.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Ortiz evidently discloses a rewards points reconciliation platform.  Doney is merely relied upon to illustrate the functionality of a node configured to receive a signed and published transaction in the same or similar context.  As best understood by Examiner, since both a rewards points reconciliation platform, as well as a node configured to receive a signed and published transaction are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Ortiz, as well as Doney would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Ortiz / Doney.   

Ortiz, Doney does not disclose, however, Chan discloses:  
	the first node is configured to issue loyalty points for the purchase transaction to a partner merchant loyalty account maintained on the cryptographically-secure distributed ledger, {see at least [0073] merchant joins partnership, partnership reward (reads on loyalty points to partner merchant}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ortiz, Doney to include the elements of Chan.  One would have been motivated to do so, in order to incentivize partner merchants as well.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Ortiz, Doney evidently discloses a rewards points reconciliation platform.  Chan is merely relied upon to illustrate the functionality of issuing loyalty points to partner merchants in the same or similar context.  As best understood by Examiner, since both a rewards points reconciliation platform, as well as issuing loyalty points to partner merchants are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Ortiz, Doney, as well as Chan would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Ortiz, Doney / Chan.   

Regarding Claims 2, 8 – Ortiz, Doney, Chan discloses the limitations of Claims 1, 7. Ortiz further discloses:  
	wherein the first node is further configured to apply a rate to convert the loyalty points to a cash amount. {see at least [0108] the exchange rate between merchants points and rewards currency}   

Regarding Claims 3, 9 – Ortiz, Doney, Chan discloses the limitations of Claims 2, 8. Ortiz further discloses:  
	wherein the rate is dynamic. {see at least [0106] a dynamic exchange of the points across merchants loyalty programs, and clients may be provided; [0178] fig9, exchange rate determined dynamically}   

Regarding Claims 4, 10 – Ortiz, Doney, Chan discloses the limitations of Claims 1, 7. Ortiz further discloses:  
	wherein the purchase transaction is received at an e-commerce interface for the partner merchant. {see at least [0109] merchant’s portals, shopping, automatic reconciliation of points (reads on e-commerce interface); fig4, [0163] (shows an e-commerce structure)}   

Regarding Claims 5, 11 – Ortiz, Doney, Chan discloses the limitations of Claims 1, 7. Doney further discloses:  
	wherein the first node identifies the normalized loyalty program account identifier using a lookup on the cryptographically-secure distributed ledger. {see at least fig13a, rc1303, [0100] entity table (reads on lookup table)}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ortiz, Doney, Chan to include additional elements of Doney.  One would have been motivated to do so, in order to easier identify an account.  In the instant case, Ortiz, Doney, Chan evidently discloses a rewards points reconciliation platform.  Doney is merely relied upon to illustrate the additional functionality of a lookup table in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claims 6, 12 – Ortiz, Doney, Chan discloses the limitations of Claims 1, 7. Ortiz further discloses:  
	wherein the immutable data objects comprise a balance for the customer loyalty program account, the partner merchant loyalty account, and a loyalty program provider loyalty account. {see at least fig3, rc304a-rc304e, [0140], [0152] balances on the accounts when the last transaction was made (reads on customer, merchant and loyalty program account balances)}   

Regarding Claim 7 – Ortiz discloses: A system, comprising: a distributed ledger network comprising: {see at least [0068] The node computing devices each manage a plurality of distributed ledgers …}    
	a plurality of nodes, each node comprising a computer associated with an entity; and {see at least [0067] … that includes a plurality of node computing devices, each having a communication link established with at least one other node computing device of the plurality of node computing devices; [0130]; [0133]}    
	a cryptographically-secure distributed ledger storing a plurality of immutable data objects; {see at least [0068] … that are cryptographically linked together and propagated …; [0092] These sequential entries are cryptographically linked together}   
wherein: 
	a first node of the plurality of nodes is configured to receive, from a partner merchant, a purchase transaction for a good or service and … {see at least [0069] … transaction devices operatively linked to the corresponding node computing device, the electronic instructions including at least data transmissions representative of an electronic transaction; [0134] based on provided information, such as (i) a transaction amount, (ii) a transaction type, (iii) an originating account identifier, (iv) a counterparty account identifier, and (v) a merchant identifier” [0167] “The merchant may be set up such that the merchant’s payment terminals and/or the merchant is a node maintaining a distributed ledger. The merchant’s payment terminal may receive payment from the user’s preferred payment method”; [0133-0135]} … an identifier for a customer loyalty program account with the partner merchant; {see at least  [0139] “Data payloads of the sequential entries can be generated or encapsulated based on provided information, such as (i) a transaction amount, (ii) a transaction type, (iii) an originating account identifier, (iv) a counterparty account identifier, and (v) a merchant identifier”}   
	the first node is configured to identify a normalized loyalty program account identifier associated with the identifier for the customer loyalty program account with the partner merchant; {see at least [0277] merchant has integrated the Blockchain connector with its own loyalty applications, to ensure client validation, debit or credit operations for client loyalty account, and the client has been registered with the merchant, and there exists a mapping between the client's “From Merchant” and “To Merchant” loyalty accounts that is already in place; and the client is authenticated with the “From Merchant” loyalty application; [0277] “client has been registered with merchant}    
	the first node is configured to confirm that the normalized loyalty program account identifier is valid; {see at least [0169] participants have valid rewards accounts; fig3, rc304a-rc304e, [0154] determine whether participants have valid reward accounts; [0277] ensure validity}    
	the first node is configured to send authorization for the redemption transaction to the partner merchant; {see at least [0100] assuming proper authorization has been obtained for the transaction; [0108] manage redemption rules (reads on authorizing the redemption)}    
	wherein the partner merchant is configured to debit the loyalty points from an account associated with the normalized loyalty program account identifier; {see at least [0109]-[0110] consumer earn or redeem points; [0116]-[0117]; fig3, rc304a-rc304e redeeming points (reads on debiting loyalty points)}  
	the first node is configured to send to a third node, instructions to credit a partner merchant cash account for the loyalty points; and {see at least [0153]-[0154] when a customer makes a transaction and the merchant wishes to provide reward points to the customer, the merchant may record a transaction wherein the merchant's balance is debited and the customer's balance is credited; debiting a merchant’s account; [0266] debiting a and crediting client and merchant accounts; [0276]-[0277] merchant loyalty application … conducting both a debit transaction and a credit transaction to various merchant loyalty applications by way of a transaction that is facilitated across the blockchain; activities on the blockchain and updated ledgers initiate both the debit and credit processes.}    
	the first node is configured to send the third node instructions to debit a loyalty program provider cash account for the loyalty points. {see at least [0266] debiting a and crediting client and merchant accounts; [0276]-[0277] merchant loyalty application … conducting both a debit transaction and a credit transaction to various merchant loyalty applications by way of a transaction that is facilitated across the blockchain; activities on the blockchain and updated ledgers initiate both the debit and credit processes.}   

Ortiz does not disclose, however, Doney discloses:  
	the first node is configured to receive a signed redemption transaction for the redemption transaction from the partner merchant; {see at least [0079] signed transaction}    
	the first node is configured to write the signed redemption transaction; {see at least [0079] signed transaction}   
	the first node is configured to receive, from a second node of the plurality of nodes and from a loyalty program provider, a signed publication of the signed redemption transaction; {see at least [0079] published signed transaction}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ortiz to include the elements of Doney.  One would have been motivated to do so, in order to validate the transaction for the distributed ledger.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Ortiz evidently discloses a rewards points reconciliation platform.  Doney is merely relied upon to illustrate the functionality of a node configured to receive a signed and published transaction in the same or similar context.  As best understood by Examiner, since both a rewards points reconciliation platform, as well as a node configured to receive a signed and published transaction are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Ortiz, as well as Doney would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Ortiz / Doney.

Ortiz, Doney does not disclose, however, Chan discloses:  
	the first node is configured to debit loyalty points for the redemption transaction from a partner merchant loyalty account maintained on the cryptographically-secure distributed ledger, {see at least [0075] customer may redeem loyalty points (reads on debiting loyalty points} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ortiz, Doney to include the elements of Chan.  One would have been motivated to do so, in order to incentivize partner merchants as well.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Ortiz, Doney evidently discloses a rewards points reconciliation platform.  Chan is merely relied upon to illustrate the functionality of issuing loyalty points to partner merchants in the same or similar context.  As best understood by Examiner, since both a rewards points reconciliation platform, as well as issuing loyalty points to partner merchants are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Ortiz, Doney, as well as Chan would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Ortiz, Doney / Chan.   


Claims 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ortiz et al (US 2019/0073666), in view of Doney et al (US 2021/0377045), in further view of Bodo et al (US 2021/0217042).
Regarding Claim 13 – Ortiz discloses: A system, comprising: a distributed ledger network comprising: {see at least [0068] The node computing devices each manage a plurality of distributed ledgers …}    
	a plurality of nodes, each node comprising a computer associated with an entity; and {see at least [0067] … that includes a plurality of node computing devices, each having a communication link established with at least one other node computing device of the plurality of node computing devices; [0130]; [0133]}    
	a cryptographically-secure distributed ledger storing a plurality of immutable data objects; {see at least [0068] … that are cryptographically linked together and propagated …; [0092] These sequential entries are cryptographically linked together}    
wherein: 
	the first node is configured to identify a first normalized loyalty program account identifier associated with the first customer loyalty program account and a second normalized loyalty program account identifier associated with the second customer loyalty program account; {see at least [0277] merchant has integrated the Blockchain connector with its own loyalty applications, to ensure client validation, debit or credit operations for client loyalty account, and the client has been registered with the merchant, and there exists a mapping between the client's “From Merchant” and “To Merchant” loyalty accounts that is already in place; and the client is authenticated with the “From Merchant” loyalty application; [0117], [0153]-[0154] reward accounts held by customers (the plural form – “customers” – reads on first customer account and second customer account; fig15, [0202] transfer points between different clients (first customer account and second customer account)}   
	the first node is configured to confirm that the first normalized loyalty program account identifier and the second normalized loyalty program account identifier are valid; {see at least [0169] participants have valid rewards accounts; fig3, rc304a-rc304e, [0154] determine whether participants have valid reward accounts; [0277] ensure validity; [0117], [0153]-[0154] reward accounts held by customers (the plural form – “customers” – reads on first customer account and second customer account; fig15, [0202] transfer points between different clients (first customer account and second customer account)}  

Ortiz does not disclose, however, Doney discloses : 
	the first node is configured to receive a signed transfer from the customer service interface; {see at least [0079] signed transaction}    
	the first node is configured to receive from a second node associated with a loyalty program provider, a signed publication of the signed transfer; and {see at least [0079] published signed transaction}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ortiz to include the elements of Doney.  One would have been motivated to do so, in order to validate the transaction for the distributed ledger.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Ortiz evidently discloses a rewards points reconciliation platform.  Doney is merely relied upon to illustrate the functionality of a node configured to receive a signed and published transaction in the same or similar context.  As best understood by Examiner, since both a rewards points reconciliation platform, as well as a node configured to receive a signed and published transaction are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Ortiz, as well as Doney would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Ortiz / Doney.  

Ortiz, Doney does not disclose, however, Bodo discloses : 
	a first node of the plurality of nodes is configured to receive, from a customer service interface, a loyalty point transfer request from a first customer loyalty program account to a second customer loyalty program account; {see at least [0004] loyalty points donation request; donation quantity}   
the first node is configured to debit loyalty points from the first customer loyalty account, and to credit loyalty points to the second customer loyalty account. {see at least [0004] loyalty points donation request; donation quantity; fig5, [0050] loyalty points from donor (reads on debit) to receiver (reads on credit)}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ortiz, Doney to include the elements of Bodo.  One would have been motivated to do so, in order to make the program more flexible.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Ortiz, Doney evidently discloses a rewards points reconciliation platform.  Bodo is merely relied upon to illustrate the functionality of transferring loyalty points to another user in the same or similar context.  As best understood by Examiner, since both a rewards points reconciliation platform, as well as transferring loyalty points to another user are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Ortiz, Doney, as well as Bodo would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Ortiz, Doney / Bodo.

Regarding Claim 14 – Ortiz, Doney, Bodo discloses the limitations of Claim 13. Doney further discloses:  
	wherein the first node identifies the first normalized loyalty program account identifier and the second normalized loyalty program account identifier using a lookup on the cryptographically-secure distributed ledger. {see at least fig13a, rc1303, [0100] entity table (reads on lookup table)}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ortiz, Doney, Bodo to include additional elements of Doney.  One would have been motivated to do so, in order to easier identify an account.  In the instant case, Ortiz, Doney, Bodo evidently discloses a rewards points reconciliation platform.  Doney is merely relied upon to illustrate the additional functionality of a lookup table in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.



Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “Based on the MPEP' s guidance, the claims do not recite a judicial exception. Specifically, the claims do not recite mathematical concepts, certain methods of organizing human activities, or mental processes. Instead, the claims recite systems with interactions between machines at nodes in a distributed ledger, and a cryptographically-secure distributed ledger storing a plurality of immutable data objects.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, the eligibility analysis in the instant Office Action does not allege that “the claims do not recite mathematical concepts, certain methods of organizing human activities, or mental processes.” The eligibility analysis in the instant Office Action concludes at Step 2A Prong One that the independent claims are directed to a process aimed at providing loyalty points. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Second, interactions between machines can very well be directed to an abstract idea, as determined by the eligibility analysis in the instant Office Action. 

Applicant submits “The cryptographically-secure distributed ledger is not "insignificant extra-solution activity" as without the immutable data objects being stored on a cryptographically-secure distributed ledger, the balances may be compromised or altered. Thus, this critical element cannot be considered to be "insignificant extra-solution activity."” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis in the instant Office Action does not make such an allegation.   

Applicant submits “No such circumstances apply here.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis in the instant Office Action determines at Step 2A Prong One that the elements of the independent claims are directed to a process “comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing loyalty points, which falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas.   

Applicant submits “the claims provide a technical solution for the issuance and redemption of loyalty points participants in a distributed ledger network.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Providing a technical solution is a necessary, but not a sufficient condition for an idea not to be abstract in the sense defined by 2019 PEG, 2019 Revised PEG, MPEP 2106.04 and MPEP 2106.05. It stands to reason that if providing a technical solution would be a sufficient condition, we would not need an eligibility filter any more, simply because nearly all the business methods applications nowadays provide technical solutions.   

Applicant submits “There is no recitation of hedging, insurance, mitigating risk, agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations, or managing social activities, teaching, and following rules or instructions between people.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Providing loyalty points is an integral part of commercial activities.   

Applicant submits “These elements together recite a meaningful way of using the alleged judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The quoted claim elements just link the identified abstract idea (i.e. providing loyalty points) to a technological environment (i.e. computers, networks, a cryptographically-secure distributed ledger). Nothing in the claims prevents the process to be executed in another technological environment, like a centralized ledger.  

Applicant submits “Moreover, under Step 2B, the claims recite "significantly more" than the alleged abstract idea. Indeed, considering the claims as a whole, the claim recites a process that is "far from routine and conventional" and is, therefore, subject matter eligible.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis in the instant Office Action does not make such an allegation.   

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 102.
Applicant submits that the prior art of record (i.e. Ortiz) does not anticipate all claim elements of the instant application. 
Examiner agrees. A new art rejection is issued herewith. Because of the completely new art rejection, answering Applicant’s remarks is not relevant any more. 

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. Changes of the grounds for rejection have been made. Therefore, the rejection is maintained, necessitated by the new grounds of rejection and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622